Exhibit 10.2

Execution Copy

AMENDMENT NO. 6

Dated as of January 19, 2012

to

PURCHASE AND SALE AGREEMENT

Dated as of November 30, 2000

This AMENDMENT NO. 6 (this “Amendment”), dated as of January 19, 2012, is
entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO AS
ORIGINATORS (each, an “Originator”; and collectively, the “Originators”), and
WORTHINGTON RECEIVABLES CORPORATION, a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the parties hereto have entered into that certain Purchase and Sale
Agreement dated as of November 30, 2000 (as amended, supplemented or otherwise
modified through the date hereof, the “Agreement”);

WHEREAS, the parties hereto wish to make certain changes to the Agreement as
herein provided;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Agreement (including terms incorporated therein by
reference).

SECTION2. Amendments to Agreement. The Agreement is hereby amended as follows:

2.1 Schedule I of the Agreement is hereby amended and restated in its entirety
as set forth on Schedule I attached hereto.

2.2 Schedule 5.6 of the Agreement is hereby amended and restated in its entirety
as set forth on Schedule 5.6 attached hereto.

2.3 Schedule 5.15 of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 5.15 attached hereto.

2.4 Schedule 6.l(f) of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 6.1(f) attached hereto.

SECTION 3. Miscellaneous.

3.1 Representations and Warranties.

 

 

 

1

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

(a) Each Originator and the Company hereby makes, with respect to itself, the
following representations and warranties to the other parties hereto, the
Administrator and each member of each Purchaser Group:

(i) Representations and Warranties. The representations and warranties contained
in Article V of the Agreement of such Originators are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct as of such earlier
date);

(ii) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part. This
Amendment and the Agreement, as amended hereby, are its valid and legally
binding obligations, enforceable in accordance with its terms; and

(iii) Termination Event. No Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event has occurred and is continuing.

(b) The Company hereby represents and warrants to the other parties hereto, the
Administrator and each member of each Purchaser Group, with respect to itself,
that:

(i) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Receivables Purchase Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date); and

(ii) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

3.2 Effectiveness. This Amendment shall become effective as of the date hereof
upon (i) receipt by the Company and the Administrator of counterparts of this
Amendment and (b) such other documents, agreements, instruments and opinions as
the Administrator may request and (ii) the effectiveness of Amendment No. 12 to
the Receivables Purchase Agreement, dated the date hereof, by and among the
Company, the Servicer, the Administrator and each member of the Purchaser Groups
party thereto .

3.3 References to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import shall mean and be a reference to the Agreement as
amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

 

 

 

2

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

3.4 Effect on the Agreement. Except as specifically amended above, the Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

3.5 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, except as
specifically set forth herein.

3.6 Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York (without giving effect to the conflicts of law
principles thereof other than Sections 5-1401 and 5- 1402 of the New York
General Obligations Law).

3.7 Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

3.8 Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

3.9 Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

3

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORTHINGTON RECEIVABLES CORPORATION By:   /s/ Marcus Rogier   Name: Marcus
Rogier   Title: Treasury Manager

 

 

 

S-1

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

 

THE ORIGINATORS:

 

THE WORTHINGTON STEEL COMPANY,

a Delaware corporation

By:   /s/ Matt Lockard   Name: Matt Lockard   Title: Treasurer

 

THE WORTHINGTON STEEL COMPANY,

a North Carolina corporation

By:   /s/ Matt Lockard   Name: Matt Lockard   Title: Treasurer

 

THE WORTHINGTON STEEL COMPANY,

an Ohio corporation

By:   /s/ Matt Lockard   Name: Matt Lockard   Title: Treasurer

 

WORTHINGTON CYLINDERS CORPORATION By:   /s/ Matt Lockard   Name: Matt Lockard  
Title: Treasurer

 

WORTHINGTON CYLINDERS WISCONSIN, LLC By:   /s/ Matt Lockard   Name: Matt Lockard
  Title: Treasurer

 

WORTHINGTON STEEL COMPANY OF DECATUR, L.L.C. By:   /s/ Matt Lockard   Name: Matt
Lockard   Title: Treasurer

 

 

 

S-2

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

 

WORTHINGTON STEEL COMPANY OF KENTUCKY, LLC By:   /s/ Matt Lockard   Name: Matt
Lockard   Title: Treasurer

 

WORTHINGTON STEEL OF MICHIGAN, INC. By:   /s/ Matt Lockard   Name: Matt Lockard
  Title: Treasurer

 

WORTHINGTON CYLINDERS KANSAS, LLC By:   /s/ Matt Lockard   Name: Matt Lockard  
Title: Treasurer

 

WORTHINGTON TORCH, LLC By:   /s/ Matt Lockard   Name: Matt Lockard   Title:
Treasurer

 

WORTHINGTON CYLINDERS MISSISSIPPI, LLC By:   /s/ Matt Lockard   Name: Matt
Lockard   Title: Treasurer

 

WSC ACQUISITION, LLC By:   /s/ Matt Lockard   Name: Matt Lockard   Title:
Treasurer

 

 

 

S-3

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

THE WORTHINGTON STEEL COMPANY, LLC By:   /s/ Matt Lockard   Name: Matt Lockard  
Title: Treasurer

 

STRUCTURAL COMPOSITES INDUSTRIES LLC By:   /s/ Matt Lockard   Name: Matt Lockard
  Title: Treasurer

 

ANGUS INDUSTRIES, INC. By:   /s/ Matt Lockard   Name: Matt Lockard   Title:
Treasurer

 

ANGUS-PALM, LLC By:   /s/ Matt Lockard   Name: Matt Lockard   Title: Treasurer

 

ADVANCED COMPONENT TECHNOLOGIES, INC. By:   /s/ Matt Lockard   Name: Matt
Lockard   Title: Treasurer

 

 

 

S-4

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Schedule I

LIST OF ORIGINATORS

The Worthington Steel Company, a Delaware corporation

The Worthington Steel Company, a North Carolina corporation

The Worthington Steel Company, an Ohio corporation

Worthington Cylinders Wisconsin, LLC, an Ohio limited liability company

Worthington Steel Company of Decatur, L.L.C., an Alabama limited liability
company

Worthington Steel Company of Kentucky, LLC, a Kentucky limited liability company

Worthington Steel of Michigan, Inc., a Michigan corporation

Worthington Cylinders Corporation, an Ohio corporation

Advanced Component Technologies, Inc., a Minnesota corporation

Angus-Palm, LLC, a Delaware limited liability company

Angus Industries, Inc., a Delaware corporation

Structural Composites Industries LLC, a Delaware limited liability company

The Worthington Steel Company, LLC, an Ohio limited liability company

WSC Acquisition, LLC, an Ohio limited liability company

Worthington Cylinders Mississippi, LLC, an Ohio limited liability company

Worthington Torch, LLC, an Ohio limited liability company

Worthington Cylinders Kansas, LLC, an Ohio Iimited liability company

 

 

 

Sch. I-1

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.6

Schedule 5.6

PROCEEDINGS

NONE

 

 

 

Sch. 5.6-1

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.15

Schedule 5.15

TRADE NAMES

 

Legal Name

  

Trade Names

Advanced Component Technologies, Inc

   Angus Industries    Angus-Palm    Angus Engineering    Advanced Component
Technologies    Worthington Industries

Angus-Palm, LLC

   Angus Industries    Angus-Palm    Angus Engineering    Advanced Component
Technologies    Worthington Industries

Angus Industries, Inc.

   Angus Industries    Angus-Palm    Angus Engineering    Advanced Component
Technologies    Worthington Industries

Structural Composites Industries LLC

   Structural Composites Industries    Worthington Cylinders

The Worthington Steel Company, LLC

   Worthington Steel - Cleveland    Worthington Steel Company

WSC Acquisition, LLC

   Worthington Steel - Vonore    Worthington Steel Company

Worthington Cylinders Mississippi, LLC

   Worthington Cylinders - Mississippi    Worthington Cylinders

Worthington Torch, LLC

   Worthington Cylinders    BernzOMatic

Worthington Cylinders Kansas, LLC

   Worthington Cylinders Coleman

The Worthington Steel Company, a Delaware corporation

   Worthington Steel - Malvern    Worthington Steel Company

The Worthington Steel Company, a North Carolina corporation

   Worthington Steel - Rock Hill    Worthington Steel Company

 

 

 

Sch. 5.15-1

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

The Worthington Steel Company, an Ohio corporation

   Worthington Steel – Baltimore    Worthington Steel – Columbus    Worthington
Steel – Delta    Worthington Steel – Monroe    Worthington Steel – Porter   
Worthington Steel Company

Worthington Cylinders Corporation

   Worthington Cylinders    Worthington Industries

Worthington Cylinders Wisconsin, LLC

   Worthington Cylinders    Gerett Product    Worthington Industries

Worthington Steel Company of Decatur, L.L.C.

   Worthington Steel – Decatur    Worthington Steel Company    The Worthington
Steel Company

Worthington Steel Company of Kentucky, LLC

   Worthington Steel – Louisville    Worthington Steel Company    The
Worthington Steel Company

Worthington Steel of Michigan, Inc.

   Worthington Steel – Jackson    Worthington Steel Company    The Worthington
Steel Company

The Worthington Steel Company, a Delaware corporation, was originally
incorporated as Worthington Ventures, Inc., a Delaware corporation, in March
1992. The Worthington Steel Company, a Pennsylvania corporation, which held the
Malvern, PA facility, merged with an into Worthington Ventures, Inc. on
November 26, 1996 as part of a corporate reorganization. Worthington Ventures,
Inc., a Delaware corporation, was the surviving entity and changed its name to
The Worthington Steel Company.

The Worthington Steel Company, an Ohio corporation, was originally incorporated
on February 10, 1998 as The Worthington Steel Company of Ohio, Inc. On May 22,
1998, as part of a corporate reorganization, its name was changed to the current
name, The Worthington Steel Company.

 

 

 

Sch. 5.15-2

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Schedule 6.l(f)

LOCATION OF EACH ORIGINATOR

 

Originator

  

Location

The Worthington Steel Company, a Delaware corporation

   Delaware

The Worthington Steel Company, a North Carolina corporation

   North Carolina

The Worthington Steel Company, an Ohio corporation

   Ohio

Worthington Cylinders Corporation

   Ohio

Worthington Cylinders Wisconsin, LLC

   Ohio

Worthington Steel Company of Decatur, LLC

   Alabama

Worthington Steel Company of Kentucky, L.L.C.

   Kentucky

Worthington Steel Company of Michigan, Inc.

   Michigan

Advanced Component Technologies, Inc.

   Minnesota

Angus-Palm, LLC

   Delaware

Angus Industries, Inc.

   Delaware

Structural Composites Industries LLC

   Delaware

The Worthington Steel Company, LLC

   Ohio

WSC Acquisition, LLC

   Ohio

Worthington Cylinders Mississippi, LLC

   Ohio

Worthington Torch, LLC

   Ohio

Worthington Cylinders Kansas, LLC

   Ohio

 

 

 

Sch 6.1(f)-1

  

6th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

LOCATION OF CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF

BUSINESS OF EACH ORIGINATOR

 

Originator

                         Location

The Worthington Steel Company, a Delaware corporation

    

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, a North Carolina corporation     

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, an Ohio corporation     

200 Old Wilson Bridge Road

Columbus, Ohio 43085

    

8911 Kelso Drive

Baltimore, Maryland 21221

    

1127 Dearborn Drive

Columbus, Ohio 43085

    

6303 County Road 10

Delta, Ohio 43515

    

100 Worthington Drive

Porter, Indiana 46304

    

350 Lawton Avenue

Monroe, Ohio 45050

Worthington Cylinders Corporation     

200 Old Wilson Bridge Road

Columbus, Ohio 43085

    

1085 Dearborn Drive

Columbus, OH 43085

Worthington Cylinders Wisconsin, LLC     

200 Old Wilson Bridge Road

Columbus, OH 43085

    

300 East Breed Street

Chilton, WI 53014

Worthington Steel Company of Decatur, LLC     

200 Old Wilson Bridge Road

Columbus, Ohio 43085

       1400 Red Hat Road, N.W.      Decatur, Alabama 35601

 

Sch 6.1(f)-2



--------------------------------------------------------------------------------

Worthington Steel Company of Kentucky, L.L.C.    200 Old Wilson Bridge Road   
Columbus, Ohio 43085 Worthington Steel of Michigan, Inc.    200 Old Wilson
Bridge Road    Columbus, Ohio 43085 Advanced Component Technologies, Inc.    200
Old Wilson Bridge Road    Columbus, Ohio 43085    91 – 16th street South   
Northwood, Iowa 50459 Angus-Palm, LLC    200 Old Wilson Bridge Road    Columbus,
Ohio 43085    315 Airport Drive,    Watertown South Dakota, 57201 Angus
Industries, Inc.    200 Old Wilson Bridge Road    Columbus, Ohio 43085    315
Airport Drive,    Watertown South Dakota, 57201 Structural Composites Industries
LLC    200 Old Wilson Bridge Road    Columbus, Ohio 43085    336 Enterprise
Place    Pomona, CA 91768 The Worthington Steel Company, LLC    200 Old Wilson
Bridge Road    Columbus, Ohio 43085    4310 East 49th Street    Cuyahoga
Heights, Ohio 44125 WSC Acquisition, LLC    200 Old Wilson Bridge Road   
Columbus, Ohio 43085    27 Excellence Way    Vonnore, Tennessee 37885
Worthington Cylinders Mississippi, LLC    200 Old Wilson Bridge Road   
Columbus, Ohio 43085    795 Sam Barkley Drive    New Albany, MS 38652

 

Sch 6.1(f)-3



--------------------------------------------------------------------------------

Worthington Torch, LLC    200 Old Wilson Bridge Road    Columbus, Ohio 43085   
One Bernzomatic Drive    Medina, NY 14103    1690 Lowery Street   
Winston-Salem, NC 27101 Worthington Cylinders Kansas, LLC    200 Old Wilson
Bridge Road    Columbus, Ohio 43085    5605 N 119th St W    Maize, KS 67101

 

Sch 6.1(f)-4



--------------------------------------------------------------------------------

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

                           Location The Worthington Steel Company, a Delaware   
200 Old Wilson Bridge Road corporation    Columbus, Ohio 43085 The Worthington
Steel Company, a North    200 Old Wilson Bridge Road Carolina corporation   
Columbus, Ohio 43085 The Worthington Steel Company, an Ohio    200 Old Wilson
Bridge Road corporation    Columbus, Ohio 43085    8911 Kelso Drive   
Baltimore, Maryland 21221    1127 Dearborn Drive    Columbus, Ohio 43085    6303
County Road 10    Delta, Ohio 43515    100 Worthington Drive    Porter, Indiana
46304    350 Lawton Avenue    Monroe, Ohio 45050 Worthington Cylinders
Corporation    200 Old Wilson Bridge Road    Columbus, OH 43085    1085 Dearborn
Drive    Columbus, OH 43085 Worthington Cylinders Wisconsin, LLC    200 Old
Wilson Bridge Road    Columbus, Ohio 43085    300 East Breed Street    Chilton,
WI 53014 Worthington Steel Company of Decatur, LLC    200 Old Wilson Bridge Road
   Columbus, Ohio 43085    1400 Red Hat Road, N. W    Decatur, Alabama 35601

 

Sch 6.1(f)-5



--------------------------------------------------------------------------------

Worthington Steel Company of Kentucky, L.L.C.    200 Old Wilson Bridge Road   
Columbus, Ohio 43085 Worthington Steel of Michigan, Inc.    200 Old Wilson
Bridge Road    Columbus, Ohio 43085 Advanced Component Technologies, Inc.    200
Old Wilson Bridge Road    Columbus, Ohio 43085    91 – 16th Street South   
Northwood, Iowa 50459 Angus-Palm, LLC    200 Old Wilson Bridge Road    Columbus,
Ohio 43085    315 Airport Drive,    Watertown South Dakota, 57201 Angus
Industries, Inc.    200 Old Wilson Bridge Road    Columbus, Ohio 43085    315
Airport Drive,    Watertown South Dakota, 57201 Structural Composites Industries
LLC    200 Old Wilson Bridge Road    Columbus, Ohio 43085    336 Enterprise
Place    Pomona, CA 91768 The Worthington Steel Company, LLC    200 Old Wilson
Bridge Road    Columbus, Ohio 43085    4310 East 49th Street    Cuyahoga
Heights, Ohio 44125 WSC Acquisition, LLC    200 Old Wilson Bridge Road   
Columbus, Ohio 43085    27 Excellence Way    Vonnore, Tennessee 37885

 

Sch 6.1(f)-6



--------------------------------------------------------------------------------

Worthington Cylinders Mississippi, LLC    200 Old Wilson Bridge Road   
Columbus, Ohio 43085    795 Sam Barkley Drive    New Albany, MS 38652
Worthington Torch, LLC    200 Old Wilson Bridge Road    Columbus, Ohio 43085   
One Bernzomatic Drive    Medina, NY 14103    1690 Lowery Street   
Winston-Salem, NC 27101 Worthington Cylinders Kansas, LLC    200 Old Wilson
Bridge Road    Columbus, Ohio 43085    5605 N 119th St W    Maize, KS 67101

 

Sch 6.1(f)-7